Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Courtenay Brinckerhoff on May 9, 2022.

The application has been amended as follows: 
In the specification, after page 3, line 10, please add the following as a new paragraph:
An oil‐in‐water emulsion as described herein may have a therapeutic effect similar or better to that of ELOCON® 0.1 % cream, as determined as described in Example 2 herein. As used herein, “similar or better therapeutic effect” compared to that of ELOCON® 0.1 % cream means that the mean AUC (area under the curve showing the blanching index as a function of time) for the oil‐in-water emulsion is 85% or more such as 90% or more compared to the AUC of ELOCON® 0.1 % cream, as determined as described in Example 2 herein.
	
In claim 30, replace the text starting at line 19 with the words “phosphoric acid” through lin 21 ending with “purified water USP”, with the following:
“in an amount of 120 mg/g of cream, propylene glycol stearate having a monoester content of 55% in an amount of 80 mg/g of cream, ceteareth‐20 compounded with stearyl alcohol in an amount of 70 mg/g of cream, titanium dioxide USP in an amount of 10 mg/g of cream, gamma‐irradiated aluminium starch octenylsuccinate in an amount of 100 mg/g of cream, white wax NF in an amount of 50 mg/g of cream, white petrolatum USP in an amount of 539 mg/g of cream, purified water USP in an amount of 30 mg/g of cream, and phosphoric acid NF in an amount used to adjust the pH of the purified water to pH 2.5 ± 0.2 charged as a 10% w/v solution”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant submitted claim amendments to overcome the new indefiniteness rejection set forth in the Board decision of March 4, 2022. The newly added language regarding the AUC would overcome the indefiniteness rejection and is supported by original claims 28 and 29. However, such subject matter is not present in the specification but the above amendment to the specification remedies this issue. Replacement of the specific amounts of the various ingredients with a list of the ingredients without the amounts in the amendment filed May 4, 2022 created a new indefiniteness issue as without the amounts of the various ingredients, the trademarked material used as the basis for the comparison is no longer adequately defined (see remarks filed November 1, 2018 for a discussion as to the ingredients of ELOCON® cream 0.1%). However, the amounts oif the various ingredients were restored in the amendment set forth above so this issue was resolved. Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Comments and Notes

Note that a written authorization for electronic communication may not be filed through an email communication. In limited circumstances the applicant may make an oral authorization for Internet communication. See MPEP § 713.01, subsection II. Therefore the email sent to the Examiner with the required language does not act as sufficient to authorize electronic communication regarding this application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618